                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 DONALD DEAN BIEDERMAN,
                                                  CV 18–000126–GF–BMM–JTJ
                      Plaintiff,

       vs.                                         ORDER

 CORECIVIC, MDOC, and DOJ
 EMPLOYEES OF CROSSROAD
 CORRECTIONAL CENTER,

                      Defendants.

      Plaintiff Donald Dean Biederman (“Biederman”), a pro se prisoner

proceeding without counsel, filed a Motion for a 90-day Restraining Order (Doc.

10) seeking injunctive relief with respect to the conditions of his confinement at

Crossroads Correctional Center.

      United States Magistrate Judge John Johnston entered his Order and

Findings and Recommendations in this matter on May 21, 2019. (Doc. 11.) Judge

Johnston recommended that Biederman’s Motion for a 90-day Restraining Order

be denied. (Doc. 11 at 8.) Judge Johnston determined that Biederman had been

moved from Crossroads Correctional Center to Montana State Prison. Id. An

inmate’s transfer to another prison renders moot their request for injunctive relief



                                         -1-
unless there exists some evidence of an expectation of being transferred back. Id.

(citations omitted). Biederman lacks standing to obtain injunctive relief regarding

the conditions of confinement at Crossroads Correctional Center.

      Biederman timely filed an objection on June 6, 2019. (Doc. 13.) Biederman

is entitled to de novo review of those findings and recommendations to which he

specifically has objected. 28 U.S.C. § 636(b)(1)(C). Absent specific objection, this

Court reviews findings and recommendations for clear error. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

      Biederman’s objection asks the Court to address his Response (Doc. 8) filed

November 9, 2018, to Judge Johnston’s October 22, 2018, Order. (Doc. 6.) Judge

Johnson’s order directed Biederman to show cause for his Motion to Proceed in

Forma Pauperis. (Doc. 1.) Judge Johnston granted Biederman’s Motion to Proceed

in Forma Pauperis on May 21, 2019. (Doc. 11 at 13.) The Court already has

addressed Biederman’s motion and it has been granted. The Court reviews Judge

Johnson’s Findings and Recommendations for clear error. The Court finds no clear

error in Judge Johnston’s Findings and Recommendations.

                                         -2-
     IT IS ORDERED that Judge Johnston’s Order and Findings and

Recommendations (Doc. 11) are ADOPTED IN FULL.

     IT IS FURTHER ORDERED that Biederman’s Motion for a 90-day

Restraining Order (Doc. 10) is DENIED.

     DATED this 20th day of June, 2019.




                                    -3-
